Citation Nr: 1343165	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.        


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran, RO Representative

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, reopened the claim for entitlement to service connection for bilateral hearing loss and denied entitlement to service connection for bilateral hearing loss and tinnitus.  

In May 2013, the Board remanded the Veteran's claims to afford him a hearing.  In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania RO.  A transcript of the hearing is of record.  The case has been returned to the Board for appellate consideration.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.
 
The issues of peripheral neuropathy of the upper and lower extremities due to cold exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the issues were raised in the Veteran's October 2013 Travel Board hearing.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2008 RO rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in September 2008 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for hearing loss.

3.  The Veteran has competently and credibly asserted that he first experienced ringing in his ears in service, and that he has experienced that sensation ever since that time.  


CONCLUSIONS OF LAW

1.  The September 2008 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C. § 4005(c) (2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2008).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral hearing loss and tinnitus is a result of his service.  The Veteran served in the Army Infantry as a rifleman.  The Veteran served in Korea and was awarded the Combat Infantryman Badge.  He states he was exposed to various forms of excessive noise, such as tanks, cannons, rifles, machine guns and grenades and that hearing protection was not worn.  See May 2010 VA Audiological Examination.  

I.  VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss is reopened and the Veteran's claim for entitlement to service connection for tinnitus is granted, as explained below.  As such, the Board finds that any errors under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's bilateral hearing loss and tinnitus claims are moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence for Bilateral Hearing Loss

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for bilateral hearing loss is based upon the same factual basis as his claim of entitlement to service connection which was denied in a September 2008 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The Veteran's claim for entitlement to service connection for bilateral hearing loss was denied by a September 2008 RO rating decision.  Entitlement to service connection for bilateral hearing loss was also denied by a November 2004 RO rating decision.  The evidence of record at the time of the September 2008 rating decision included the Veteran's DD 214, an Authorization for Issuance of Awards form and the Veteran's completed VA Form 21-256, as well as additional evidence from the previous November 2004 RO rating decision.  The Veteran's service treatment records are not available, as they were impacted by the 1973 National Personnel Records Center fire.  The September 2008 rating decision indicated that the basis for the RO's denial was that new and material evidence adequate to reopen a previously denied claim had not been submitted.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C. § 4005(c) (2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2008).

Since the final September 2008 rating decision, evidence associated with the claims file includes, but is not limited to, a May 2010 VA audiological examination.  This evidence is new, as it did not exist at the time of the final disallowance in September 2008.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for bilateral hearing loss should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).

For reasons discussed below, before the Board can address the underlying merits of the Veteran's service connection claim, further development is required.  It is outlined in the Remand section below.

III.  Tinnitus 

The Veteran seeks service connection for tinnitus, which he contends is a result of his in-service noise exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2012).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

At a May 2010 VA audiological examination, the Veteran denied having tinnitus.  In the Veteran's March 2011 Form 9, however, he states that at the May 2010 VA audiological examination the "examiner did not explain what tinnitus is, I do have ringing in the ears.  It was not explained to me".  At the October 2013 Travel Board hearing, the Veteran reiterated that he did not understand what the word "tinnitus" meant at his VA examination.  At this hearing, the Veteran stated that he does have ringing in his ears and that it has affected him since service.          

The Veteran is competent to assert his first-hand knowledge of his symptoms.  While he denied having tinnitus at his May 2010 VA audiological examination, the Veteran subsequently explained that this was because he did not understand what the word tinnitus meant and that he does in fact have ringing in his ears that has existed since service.  The Board finds his statements in this regard credible.  

As the Veteran is competent to report his symptoms since the initial in-service manifestation of his tinnitus, the Veteran is competent to relate his current tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service, and as a result, the Board finds that service connection for tinnitus is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision and entitlement to service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.
REMAND

Further development is warranted with respect to the issue of entitlement to service connection for bilateral hearing loss.  

At a May 2010 VA audiological examination, the Veteran was diagnosed with "predominately moderately severe to severe sensorineural hearing loss bilaterally".  The examiner stated the Veteran's "hearing loss is less likely as not caused as a result of noise exposure while in the military.  His type of hearing loss that he is currently manifesting is not a typical pattern of a noise induced hearing loss.  There was also no evidence available of a hearing loss at discharge or within a year of discharge".   

At the examination, the Veteran reported that the he believes the onset of his hearing loss was in 1951 while in-service and that his hearing has gotten worse in the years since service.  The Board finds the Veteran's statements of a decrease in hearing acuity while in-service to be competent and credible.  As the examiner did not address the Veteran's competent and credible lay statements regarding decreased in-service hearing acuity, the claim will be returned to seek an addendum opinion addressing the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who provided the May 2010 VA examination report.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner/reviewer must provide an opinion on the following: whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability is caused or aggravated by established in-service noise exposure.  The examiner must discuss the competent and credible lay statements of the Veteran regarding his decreased hearing acuity in service.  

2.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


